811 F.2d 391
UNITED STATES of America, Plaintiff-Appellee,v.William HOOKS, Defendant-Appellant.
No. 87-1007.
United States Court of Appeals,Seventh Circuit.
Submitted Jan. 9, 1987.Decided Feb. 17, 1987.

Louis Carbonaro, Carbonaro & Carbonaro, Michael A. Pedicone, Michael A. Pedicone, Ltd., Chicago, Ill., for defendant-appellant.
Sheldon T. Zenner, U.S. Atty., Anton Valukas, U.S. Atty., Chicago, Ill., for plaintiff-appellee.
Before CUDAHY, POSNER, and EASTERBROOK, Circuit Judges.
PER CURIAM.


1
The appellant in this criminal case, William Hooks, has filed a motion with us under Rule 9(b) of the Federal Rules of Appellate Procedure for release on bond pending our determination of his appeal.  He was sentenced to 18 months in prison, and the district judge denied his motion for release on bond pending appeal.  She did so, however, without any statement of reasons.


2
Rule 9(b) requires the district judge to "state in writing the reasons for the action taken."    The requirement can be satisfied either by a written opinion or by the transcript of an oral opinion, but there must be one or the other, and there was neither here.  The requirement is all the more important under the Bail Reform Act of 1984, 18 U.S.C. Sec. 3143(b), applicable here, in view of the Act's exacting criteria for bail pending appeal.  We do not ask for prolixity, but merely for enough detail to enable us to determine why the district judge denied the application for bail pending appeal;  here there was nothing.  For a good general discussion see United States v. Wheeler, 795 F.2d 839 (9th Cir.1986).


3
The matter is remanded to the district judge with directions that she provide the required written statement of reasons within 10 days;  in the meantime we have stayed the execution of Hooks' sentence.